Citation Nr: 0205960	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to September 
1967, to include service in Vietnam from September 1965 to 
May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This case was before the Board in September 1990, at which 
time the Board denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran subsequently sought 
to reopen his claim.  In December 1997, the case again came 
before the Board.  The Board found that new and material 
evidence sufficient to reopen the veteran's claim had been 
received and remanded the case for additional development.  
The case was returned to the Board for further appellate 
review in August 2000, and was again remanded for additional 
development.  The case was returned to the Board in March 
2002 for further appellate consideration.

The veteran testified before the RO Hearing Officer in 
November 1988 and June 1993.  Transcripts of those hearings 
have been associated with the record.

The Board observes that the veteran was scheduled for travel 
board hearings in August and September 2000, but failed to 
report.  There is no evidence that the veteran sought to 
reschedule a hearing.


FINDINGS OF FACT

1.  All available evidence and information necessary for 
disposition of the veteran's appeal has been obtained.

2.  During service, the veteran did not engage in combat with 
the enemy.

3.  There is credible supporting evidence of one inservice 
stressor upon which to base the diagnosis of PTSD.

CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran had service with the 
U.S. Marine Corps in Vietnam.  His military occupational 
specialty was that of automobile mechanic. Neither the 
veteran's DD 214 nor any other service personnel record 
indicates that he received any decoration or award indicative 
of his participation in combat.

The medical evidence of record reflects that the veteran 
received psychiatric care as early as February 1976, when he 
was hospitalized with diagnoses of chronic habitual alcohol 
abuse and latent schizophrenia.  Subsequent private and VA 
treatment records show hospitalizations for detoxification 
with associated notes and diagnoses of borderline personality 
disorder, severe character disorder, antisocial character, 
atypical paranoid psychosis, mixed personality disorder and 
nervous tension.  

In February 1988, the veteran submitted a statement 
indicating that he had served at Chu Lai, and though he did 
not have a combat MOS, there was virtually no safe area in 
Vietnam at that time.  He maintained that he had seen a lot 
of action, including the base being overrun.  He related that 
since his Vietnam service, he had experienced difficulty 
adjusting.  He stated that he had problems with alcohol abuse 
and had held 20 jobs.  He indicated that he had been treated 
for nerves since 1976.

In April 1988, the veteran submitted a letter from the U.S. 
Marine Corps listing the awards to which he was entitled.  
None are indicative of participation in combat.  Notably, the 
letter states that the veteran was not entitled to the Combat 
Action Ribbon.

A June 1988 VA discharge summary shows that the veteran was 
admitted for psychometric testing for probable PTSD.  

An August 1988 letter from an outreach counselor at a Vet 
Center indicates that the veteran had been receiving 
counseling for PTSD.  The author states that the veteran had 
been hospitalized in July 1988 for medication management and 
that further hospitalization was scheduled in September 1988 
for focused applied treatment for PTSD.  He maintained that 
the veteran's case had not been judged properly because of 
his MOS, and pointed out that Chu Lai had received rocket, 
artillery and sniper fire on a daily basis and was also 
overrun during the veteran's time there.

The veteran's September 1988 substantive appeal included a 
statement regarding his stressors.  He maintained that at one 
point sappers got through the base perimeter and destroyed 
several aircraft.  He stated that he had provided support 
during that incident with his M14 from a bunker position.  He 
also related that the base took daily sniper attacks, and 
that he had handled more body bags than he cared to remember.

The veteran testified before the RO Hearing Officer in 
November 1988.  He stated that his MOS was mode of transport 
and that he had been stationed with the 1st Marine Air Wing 
at Chu Lai.  He indicated that his primary duty was to work 
on the vehicles, but that he also manned bunkers and went on 
patrols around the base.  He stated that the bunkers received 
sniper fire.  He also testified that the base was once 
infiltrated and some aircraft were blown up.  According to 
the veteran, that incident resulted in two U.S. wounded in 
addition to Vietcong casualties.  The veteran stated that he 
had handled wounded and dead comrades who had been brought in 
from the field via helicopter.  

The RO wrote to the U.S. Army and Combined Services 
Environmental Task Force in December 1988, in attempt to 
obtain information that would allow verification of the 
veteran's claimed stressors.  Command chronologies for the 
period from September 1965 to July 1966 were subsequently 
received.  Those reports do not reflect that Chu Lai received 
enemy attacks during the period in question.  They do show 
that in November 1965 an oral agreement was made regarding 
perimeter defense responsibility, wherein the veteran's unit 
assumed responsibility for a portion of the base perimeter.  
The reports also indicate that in March 1966 a working party 
from the veteran's unit participated in handling and treating 
wounded evacuees.  However, the specific individuals involved 
were not named. 

The veteran's claim of entitlement to service connection for 
PTSD initially  came before the Board in September 1989.  The 
Board noted that the veteran had not been afforded a 
comprehensive examination and remanded the claim.

A VA psychiatric examination by a panel of three 
psychiatrists was conducted in November 1989.  The veteran 
reported that he had been at Chu Lai just as it was being 
built, and that although his MOS was motor transport and 
repair, he was given additional patrol and bunker duty at 
night.  He indicated that he had been subjected to life-
threatening fire.  He also reported that the base was overrun 
by Vietnamese who blew up equipment.  He stated that he once 
helped put the bodies of people he knew into body bags.  The 
examiners noted that the veteran's Vietnam experience had a 
direct and catastrophic effect on his attempts to readjust to 
society.  Numerous hospitalizations were identified, and the 
examiners also noted that the veteran participated in weekly 
individual and twice weekly group therapy at the Boston VA 
Medical Center (VAMC).  The examiners concluded that the 
veteran had experienced trauma in Vietnam consisting of life-
threatening situations and the loss of close friends.  The 
diagnosis was chronic, severe PTSD with associated major 
depression.

A VA discharge summary shows that the veteran was 
hospitalized from October to November 1989.  The veteran's 
long psychiatric history and numerous diagnoses were noted.  
The discharging physician also observed that the veteran had 
been hospitalized several times at the Brockton VAMC and the 
Boston VAMC.  Discharge diagnoses were adjustment disorder 
with depressed mood, alcohol abuse in remission, amphetamine 
abuse in remission, rule out major depression, rule out PTSD, 
rule out panic disorder, and mixed personality disorder with 
paranoid and dependent features.

In September 1990, the Board denied entitlement to service 
connection for PTSD.  

In November 1991, the veteran requested that his claim of 
entitlement to service connection for PTSD be reopened.  He 
indicated that he had received VA treatment from December 
1990 to November 1991, and requested that his service 
personnel records and unit records be obtained in support of 
his claim.  

VA medical records for the period from January 1990 to 
January 1992 show that the veteran attended group and 
individual therapy for PTSD.  A psychiatric evaluation at the 
National Center for Post-Traumatic Stress Disorder was 
conducted in December 1991.  The veteran reported that he had 
desired a combat MOS.  When questioned about his traumatic 
experiences in Vietnam, the veteran described a number of 
interpersonal incidents during which he was ridiculed, 
teased, and ostracized by his peers.  He also reported rocket 
and mortar attacks and indicated that he had sought out 
dangerous experiences such as participating in unauthorized 
patrols.  He stated that he saw hundreds of casualties 
brought back into the camp after operation Hastings, but that 
he was not required to handle the dead bodies.  The examiner 
noted his belief that the veteran idolized his military 
experiences and his role in the war in an attempt to feel 
more important and less inadequate as an individual.  With 
regard to current life stressors, the examiner noted that the 
veteran had been unemployed for 9 months due to a ruptured 
disc.  The examiner diagnosed PTSD, recurrent major 
depression, and personality disorder not otherwise specified 
with dependent, paranoid and avoidant features. 

An undated addendum to the December 1991 PTSD assessment was 
received in June 1993.  It is noted that the content of the 
addendum was based on the veteran's reports to his long-term 
therapist.  The addendum discusses three distinct events 
reported to have occurred during the veteran's tour in 
Vietnam.  The veteran related that his sergeant entered his 
tent in an intoxicated state and shot a rifle in an apparent 
attempt to shoot another soldier.  The veteran reported that 
the sergeant had received a court martial but was returned to 
the unit.  Another incident related by the veteran involved 
being fired upon while watching a movie that was projected on 
a sheet strung between two tents.  Finally, the veteran 
reported that he had witnessed a Vietnamese prisoner of war 
thrown out of a helicopter in flight.

 In June 1993, the veteran testified before the RO Hearing 
Officer.  The veteran's representative submitted a copy of 
the veteran's Social Security disability award letter, and 
indicated that the award was based primarily and solely on 
the veteran's PTSD records from VA.  The veteran testified 
that in October 1965, Chu Lai received an attack that 
resulted in significant destruction.  His representative 
maintained that Chu Lai had been subject to attacks on 
numerous occasions.  The veteran related that his sergeant 
had walked into his tent and fired a rifle at a comrade's 
head.  He also stated that he was fired upon while watching a 
movie which was projected onto a sheet outdoors.  He also 
indicated that he was assigned to a combined action company 
(CAC), and transported troops.  He stated that he handled 
casualties from Operation Hastings or Starlight.  When asked 
about conflicts with fellow Marines, the veteran related that 
he had experienced difficulty with two individuals, but that 
they were bad actors who had been in trouble before.  A 
licensed social worker from the Boston VAMC testified that 
she had treated the veteran since June 1992.  She opined that 
the veteran would not carry a diagnosis of PTSD if not for 
his military experience.  

In December 1997 the Board determined that the veteran had 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for PTSD.  The 
case was remanded so that the RO could attempt to verify the 
veteran's claimed stressors.

The RO wrote to the U.S. Marine Corps in April 1998 to 
request assistance in obtaining supporting evidence for the 
veteran's claimed stressors.  The Marine Corps responded in 
May 1998 that the veteran's statement regarding stressors was 
not attached to the RO's request.  The Marine Corps' letter 
stated that a search of the unit diaries for the period 
indicated did not reveal any wounded or killed in action.   
It indicated that a stress incident described in detail, one 
relating to the who, what, when and where would likely be 
verifiable through various unit records.  It stressed that 
anecdotal incidents, though possibly true, were not 
researchable.  

VA medical records received by the RO in September 1998 show 
that the veteran was hospitalized in August 1998.  The 
veteran had presented in great distress, reporting out of 
control drinking, use of cocaine and marijuana, and an 
altercation at home resulting in a restraining order.  The 
veteran's hospital course was noted to have been uneven.  
Discharge diagnoses were alcohol dependence, polysubstance 
abuse, PTSD, major depression and paranoid personality 
disorder.

The veteran's claim again came before the Board in August 
2000.  The Board noted that the RO's submission to the Marine 
Corps did not include the veteran's statements regarding his 
claimed stressors, and remanded the case to the RO for 
further stressor development.

The RO again made contact with the Marine Corps in September 
2000, providing pertinent information and copies of the 
veteran's military assignment record and statements regarding 
his in service stressors.

The Marine Corps' September 2000 response indicated that the 
information contained in the veteran's claim was insufficient 
for the purpose of conducting meaningful research on the 
veteran's behalf.  The letter emphasized that anecdotal 
incidents were not researchable.  It also noted that the 
veteran's combat history page did not evidence his 
participation in any particular operation and that no wounded 
or killed in action were indicated by the unit diaries.  The 
letter suggested that command chronologies be obtained from 
the Marine Corps Historical Center.

A September 2000 informal conference report shows that the 
veteran's representative and the RO Decision Review Officer 
discussed the veteran's appeal and noted the development 
undertaken following the Board's August 2000 remand.  The 
Decision Review Officer agreed to prepare a supplemental 
statement of the case and refer the claims folder to the 
representative for a statement in the appealed case prior to 
certification to the Board.

II.  Veteran's Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
September 2001.  The record reflects that the RO has obtained 
medical evidence showing that the veteran has been diagnosed 
as having PTSD.  In addition, the RO has undertaken all 
indicated development to verify the veteran's claimed 
stressors.  The record further reflects that the veteran has 
been informed of the requirements for establishing 
entitlement to service connection for PTSD, the evidence 
considered by the RO, the reasons for the RO's denial of the 
claim, and the additional information and evidence necessary 
to substantiate the claim. 

There is some indication that additional evidence exists in 
the form of VA hospitalization records and a Social Security 
Disability evaluation.  However, the record already contains 
medical evidence showing that the veteran has been found to 
have PTSD.  Additional medical evidence of PTSD or other 
psychiatric illness is not necessary to substantiate the 
veteran's claim.  Additional details concerning the veteran's 
alleged stressors are required before further meaningful 
development to verify a stressor can be accomplished.  
Unfortunately, despite numerous opportunities to do so, the 
veteran is apparently unable to provide more detailed 
information.  The veteran has not identified and the Board is 
not aware of any additional, available evidence or 
information which could be obtained to verify the veteran's 
alleged stressors.  Therefore, there is no additional action 
to be undertaken to comply with the VCAA or the implementing 
regulations.  

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  However, as discussed above, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The veteran's  DD 214 does not indicate that he 
received any decoration or award indicative of his 
participation in combat, and there is no other corroborating 
evidence of his participation in combat.  Therefore, as set 
forth above, the veteran's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.  

The veteran has recited numerous stressors, most of which 
appear disproved by unit chronologies that suggest Chu Lai 
was unmolested during his tour from September 7, 1965 to May 
24, 1966.  The Board notes that in a February 2002 statement, 
the veteran's representative argued that individuals from the 
veteran's unit assisted a medical company in handling and 
treating evacuees.  The veteran also alludes to that 
incident.  That stressor is mentioned in the report of his 
evaluation at the "National Center for Post-Traumatic Stress 
Disorder" in December 1991.  He reported seeing hundreds of 
casualties brought into camp during Operation Hastings.  That 
stressor is somewhat corroborated by the chronologies that 
show on March 4 and 5, 1966, a working party from the 
veteran's unit assisted wounded evacuees.  After a careful 
reading of Suozzi v. Brown, 10 Vet. App. 307 (1997), and 
Pentecost v. Principi, No. 00-2083 (U.S. Vet. App. May 24, 
2002), 2002 U.S. App. Vet. Claims LEXIS 383, the Board finds 
that there is credible supporting evidence of one inservice 
stressor upon which to base the veteran's diagnosis of PTSD.  
The evidence does not need to show that the veteran 
personally participated in the event or credibly support all 
of his claimed inservice stressors to substantiate a claim 
for service connection for PTSD as noted in the decisions of 
the United States Court of Appeals for Veterans Claims 
(Court) cited in this paragraph.


Having found sufficient evidence in the record to satisfy the 
requirements of 38 C.F.R. § 3.304(f), the Board grants 
service connection for PTSD.


ORDER

Service connection for PTSD is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

